UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30087 ADIRA ENERGY LTD. (Exact name of Registrant specified in its charter) CANADA (Jurisdiction of incorporation or organization) 120 Adelaide Street West, Suite 800 Toronto, Ontario Canada M5H 1T1 (Address of principal executive offices) Contact Person: Gadi Levin Address: 120 Adelaide Street West, Suite 800 Toronto, OntarioM5H 1T1 Email: glevin@adiraenergy.com Telephone: (416) 250-1955, Facsimile: (416) 250-6330 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered None Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act: COMMON SHARES (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None i The number of outstanding shares of the Company’s only class of capital or common stock as at December31, 2014 was 60,260,318 common shares. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox If this is an annual report or a transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Indicate by check mark whether Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Boardx Other o If “other” has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow: Item 17oItem 18o If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by checkmark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YESoNOo ii TABLE OF CONTENTS GENERAL - 1 - PART I - 2 - ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS - 2 - ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE - 2 - ITEM 3 - KEY INFORMATION - 2 - A. Selected Financial Data - 2 - B. Capitalization and Indebtedness - 5 - C. Reasons for the Offer and Use of Proceeds - 5 - D. Risk Factors - 5 - ITEM 4 INFORMATION ON THE COMPANY - 18 - A. History and Development of the Company - 18 - B. Business Overview - 20 - C. Organizational Structure - 24 - D. Property, Plant and Equipment - 25 - ITEM 5 OPERATING AND FINANCIAL REVIEW AND PROSPECTS - 26 - A. Operating Results - 26 - B. Liquidity and Capital Resources - 29 - C. Research and Development, Patents and Licences - 34 - D. Trend Information - 34 - E. Off-Balance Sheet Arrangements - 34 - F. Tabular Disclosure of Contractual Obligations - 34 - G. Safe Harbor - 34 - ITEM 6 DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES - 34 - A. Directors and Senior Management - 34 - B. Compensation - 38 C. Board Practices - 42 - D. Employees - 43 - E. Share Ownership - 44 - ITEM 7 Major Shareholder and Related Party Transactions - 48 - A. Major Shareholders - 48 - B. Related Party Transactions - 49 - C. Interests of Experts and Counsel - 50 - ITEM 8 FINANCIAL INFORMATION - 50 - A. Consolidated Statements and Other Financial Information - 50 - B. Significant Changes - 50 - ITEM 9 THE OFFER AND LISTING - 50 - A. Offer and Listing Details – Price History - 51 - As at December 31, 2013, none of our securities were subject to escrow. - 52 - B. Plan of Distribution - 52 - C. Markets - 52 - D. Selling Shareholders - 52 - E. Dilution - 53 - F. Expenses of the Issue - 53 - ITEM10 additional information - 53 - A. Share Capital - 53 - B. Memorandum and Articles of Incorporation - 53 - C. Material Contracts - 53 - D. Exchange Controls - 54 - E. Taxation - 54 - F. Dividends and Paying Agents - 61 - G. Statement by Experts - 61 - H. Documents on Display - 61 - I. Subsidiary Information - 61 - iii ITEM 11 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK -61 - A. Transaction Risk and Currency Risk Management - 61 - B. Interest Rate Risk and Equity Price Risk - 61 - C. Exchange Rate Sensitivity - 61 D. Commodity Price Risk - 62 - ITEM 12 DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES - 62 - Part II - 62 - ITEM 13 DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES - 62 - ITEM 14 MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS - 62 - ITEM 15 CONTROLS AND PROCEDURES - 62 - ITEM 16A AUDIT COMMITTEE FINANCIAL EXPERTS - 63 - ITEM 16B CODE OF ETHICS - 63 - ITEM 16C PRINCIPAL ACCOUNTANT FEES AND SERVICES - 63 - ITEM 16D EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES - 64 - ITEM 16E PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS - 64 - ITEM 16F CHANGES TO REGISTRANT’S CERTIFYING ACCOUNTANT - 64 - ITEM 16G CORPORATE GOVERNANCE - 64 - ITEM 16H MINE SAFETY DISCLOSURE - 65 - PART III - 65 - ITEM 17 FINANCIAL STATEMENTS - 65 - ITEM 18 FINANCIAL STATEMENTS - 65 - ITEM 19 EXHIBITS - 65 - iv GENERAL This Form 20-F is being filed as an annual report under the Exchange Act. In this Form 20-F, references to: “Adira” means Adira Energy Ltd., a Canadian federal corporation (formerly AMG Oil Ltd.); “Adira Barbados” means Adira Energy Investments (Barbados) Ltd., a Barbados corporation that was dissolved on December 31, 2013; “Adira Energy” means Adira Energy Holding Corp., an Ontario corporation (formerly Adira Energy Corp.); “Adira Geo” means Adira Geo Global Ltd., an Israeli corporation; “Adira Group” means Adira together with: (a) its wholly-owned subsidiary, Adira Energy; (b) its wholly-owned indirect (through Adira Energy) subsidiaries, Adira Israel, Adira Services, Adira Oil Technologies Ltd., Adira Energy CBM Ltd., and Adira Energy Holdings (Barbados) Ltd. (which wholly owned Adira Barbados until Adira Barbados was dissolved on December 31, 2013); and (c) Adira’s 60% indirect (through Adira Energy) subsidiary, Adira Geo; “Adira Israel” means Adira Energy Israel Ltd., an Israeli corporation; “Adira Services” means Adira Energy Israel Services Ltd., an Israeli corporation; “Adira Technologies” means Adira Oil Technologies Ltd., an Israeli corporation; “We”, “us”, “our”, and the “Company” mean collectively and individually, the companies that form the Adira Group; and “AMG” refers to AMG Oil Ltd. which was the name of Adira prior to its change of name to Adira Energy Ltd. on December 17, 2009. Adira and Adira Energy have historically used U.S. dollar as their reporting currency. All references in this document to “dollars” or “$” are to United States dollars and all references to “CDN$” are to Canadian dollars, unless otherwise indicated. Unless otherwise provided, all references in this annual report to numbers of Adira’s common shares reflect the 1-for-3 reverse stock split which took place on August 9, 2013. Except as noted, the information set forth in this Form 20-F is as of December 31, 2014 and all information included in this document should only be considered correct as of such date. 1 NOTE REGARDING FORWARD LOOKING STATEMENTS Much of the information included in this Form 20-F includes or is based upon estimates, projections or other “forward looking statements”. Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations. These statements relate to future events or our future financial performance.Generally, any statements contained herein that are not statements of historical facts may be forward–looking statements.In some cases you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue or the negative of those terms or other comparable terminology. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein.Such estimates, projections or other forward looking statements involve various risks and uncertainties and other factors, including the risks in the section titled “Risk Factors”, below, that may cause our actual results, levels of activities, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other forward looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform those statements to actual results. In particular, without limiting the generality of the foregoing disclosure, the statements contained in Item 4.B. – “Business Overview”, Item 5 – “Operating and Financial Review and Prospects” and Item 11 – “Quantitative and Qualitative Disclosures About Market Risk” are inherently subject to a variety of risks and uncertainties that could cause actual results, performance or achievements to differ significantly. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION A.Selected Financial Data Adira Energy We are an oil and gas exploration company focused on early-stage exploration in the State of Israel.We, acting through our subsidiary Adira Israel, have an option (the "Yam Hadera Option") to acquire up to a 15% participating interest in the Yam Hadera License No 383, offshore (the "Yam Hadera License"), located 30 kilometers offshore Israel, between Hadera and Haifa and North West of Adira’s former Yitzhak license.The Yam Hadera Option is exercisable until 14 days prior to the signing of a rig contract for the Yam Hadera License. On September 22, 2014, the Petroleum Commissioner advised the operator that the Yam Hadera License had expired and would not be renewed, due to the milestones in their work program not being achieved.On October 22, 2014, the operator sent a letter of appeal to the decision with the Minister of Energy and Water Resources of the State of Israel; however, as of this date, no reply has been received. 2 We also have an option to acquire up to a 5% participating interest in two licenses called the Myra License and Sara License.We obtained this from our wholly-owned indirect subsidiary Adira Barbados prior to its dissolution on December 31, 2013. We currently ascribe no value to the Myra and Sara Licenses and as such we do not consider our options to be material to our operations. On August 9, 2013, we completed a reverse stock split (the “Consolidation”) of our common shares on the basis of one new common share for every three old common shares. The Consolidation was effective for trading purposes on August 13, 2013. Effective September 29, 2014, we completed a second reverse stock split (the “Second Consolidation”) of our common shares on the basis of one new common share for every five old common shares. The selected historical information presented in the table below for the years ended December 31, 2014, 2013, 2012, 2011 and 2010 are derived from the audited consolidated financial statements of Adira for such period, and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”).The selected financial information presented below should be read in conjunction with the audited consolidated financial statements and the notes thereto of Adira Group, and with the information appearing under each of Item 4 – “Information on the Company” and Item 5 – “Operating and Financial Review and Prospects” of this Form 20-F. All financial data presented in this Form 20-F are qualified in their entirety by reference to the consolidated financial statements and their notes. 3 U.S. dollars in thousands, except share and per share data Year Ended December 31, ($ thousands) Balance Sheet Data Cash and cash equivalents Total Assets Total Liabilities Total Shareholders’ Equity (deficit) ) Year ended December 31 $ Operating Data Revenues and other income - 17 Expenses: Exploration expenses - General and administrative expenses Gain on settlement of accounts payable and others payables ) - Impairment charge - - Total expenses ) Operating profit (loss) Financing income - 43 - Loss on foreign exchange ) (5 ) Issuance expenses - Profit (loss) before income taxes ) Income taxes - - ) ) ) Net profit (loss) and comprehensive profit (loss) Basic and diluted net loss per share attributable to equity holders of the parent ) Weighted average number of common shares used in computing basic and diluted net loss per share Adira has never declared or paid any cash or other dividends. 4 B.Capitalization and Indebtedness Not applicable. C.Reasons for the Offer and Use of Proceeds Not applicable. D.Risk Factors An investment in our securities is highly speculative and involves a high degree of risk.Our Company may face a variety of risks that may affect our operations or financial results and many of those risks are driven by factors that we cannot control or predict.Before investing in our company’s securities, investors should carefully consider the following risks. The risks and uncertainties described below are not the only risks and uncertainties that we face or that an investment in our securities entails. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. Any of the following risks could materially and adversely affect our business, financial condition, prospects and results of operations. In that case, investors may lose all or a part of their investment. The risks discussed below also include forward-looking statements and the out actual results may differ substantially from those discussed in these forward-looking statements. See ‘‘Note Regarding Forward Looking Statements” and “Operating and Financial Review and Prospects”. Risks Associated with the Company Our independent auditors have referred to circumstances which might result in doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. Although we realized a net profit of $735,000 for the year ended December 31, 2014, this was an exceptional result that we do not believe is sustainable at this time.At December 31, 2014, we had an accumulated deficit of $33.9 million.These circumstances raise doubt about our ability to continue as a going concern, as described in the Note 1 to our consolidated financial statements for the period ended December 31, 2014, which are included herein.Although our consolidated financial statements refer to circumstances which might raise doubt about our ability to continue as a going concern, they do not reflect any adjustments that might result if we are unable to continue our business. We are an early-stage oil and gas exploration company without significant revenues.Our only material prospect at this time is an option to acquire a working interest in a license that has not been renewed by the Petroleum Commission, but is subject to a pending appeal.If the appeal is declined, we may have to suspend operations. We are an oil and gas exploration company without any significant revenues, and there can be no assurance of our ability to develop and operate our projects profitably.Currently, our only material oil and gas related prospect is the Yam Hadera Option which entitles us to acquire a 15% participating interest in the Yam Hadera License, located offshore Israel. However, the Petroleum Commissioner has advised the operator that the Yam Hadera License has expired and will not be renewed.The operator has appealed the Petroleum Commissioner’s decision to the Minister of Energy and Water Resources, and the outcome remains uncertain.If the appeal is declined we may have to suspend our operations unless we are able to identify other suitable prospects, which cannot be assured. Our ability to continue in business depends upon our continued ability to obtain significant financing from external sources and the success of our exploration efforts and any production efforts resulting therefrom, none of which can be assured. We have historically depended entirely upon capital infusion from the issuance of equity securities to provide the cash needed to fund our operations, but we cannot assure you that we will be able to continue to do so.Our ability to continue in business depends upon our continued ability to obtain significant financing from external sources and the success of our exploration efforts and any production efforts resulting therefrom.Any impediment to our ability to raise equity capital in the future would force us to reallocate funds from other planned uses and could have a significant negative effect on our business plans and operations, including our ability to continue our current exploration activities and maintain ownership of our current licenses. 5 There is no assurance that our Company will be successful in generating positive cash flow, or if successful, that any such funds will be available for distribution to shareholders or to fund further exploration and development programs. We have had negative cash flows from operations, and there is no assurance that our current liquidity or capital resources will be sufficient to fund our operations on an ongoing basis. Our business operations may fail if our actual cash requirements exceed our estimates and we are not able to obtain further financing. We will require significant capital to continue our exploration activities, and to build the necessary infrastructure to commence operations if our exploration activities result in the discovery of sufficient oil and gas reserves to justify their exploitation and development. Since inception, we have not earned any significant revenues from operations, and due to the length of time between the discovery of oil and gas reserves, if any, and their exploitation and development, we do not anticipate earning significant revenues from operation in the near future.We have incurred and will continue to incur significant expenses.At December 31, 2014, we had cash and equivalents on hand of $334,000.We will have to seek additional financing in any of the following scenarios: (a) if the appeal of the Petroleum Commissioner’s decision to allow the Yam Hadera License to expire is not successful, we may require additional financing to fund a focused and accelerated search for other suitable oil and gas prospects to replace our Yam Hadera Option; (b) if the Minister of Energy and Water Resources allows the operator’s appeal and the Yam Hadera License is renewed, we will require additional financing if we determine it is appropriate for us to exercise the Yam Hadera Option and meet our funding obligations as the holder of a 15% participating interest; and (c) we will require additional financing to fund the advanced exploration on the Yam Hadera License and any other properties that we may acquire interests in, if warranted. Further, we cannot assure you that our actual cash requirements will not exceed our estimates, and in any case we will require additional financing to bring our interests into commercial operation, finance working capital, meet our contractual minimum expenditures and pay for operating expenses and capital requirements until we achieve a positive cash flow.Additional capital also may be required in the event we incur any significant unanticipated expenses. In light of our operating history, and under the current capital and credit market conditions, and given the current downward pressure on oil and gas prices, we may not be able to obtain additional equity or debt financing on acceptable terms if and when needed.Even if financing is available, it may not be available on terms that are favorable to us or in sufficient amounts to satisfy our requirements. If we require, but are unable to obtain, additional financing in the future, we may be unable to implement our business plan and our growth strategies, respond to changing business or economic conditions, withstand adverse operating results, and compete effectively.More importantly, if we are unable to raise further financing when required, our planned exploration activities may have to be scaled down or even ceased, and our ability to generate revenues in the future would be negatively affected. As a holding company, our ability to make payments will eventually depend on the cash flows of our subsidiaries. We are a holding company and plan to conduct substantially all of our operations through our subsidiaries incorporated outside North America.We have no direct operations and, other than remaining cash or cash equivalents and the shares of our subsidiaries, no significant assets.Assuming our holding company structure remains, we will be dependent on the cash flows from our subsidiaries to meet our obligations, including payment of principal and interest on any debt we incur.The ability of certain of our subsidiaries to provide us with payments may be constrained by the following factors: 6 · the cash flows, if any, generated by operations, investment activities and financing activities; and · the level of taxation, particularly corporate profits and withholding taxes. In addition, we cannot guarantee that the current fiscal regime that allows for repatriation of funds in each of the countries where we do business will remain in effect, nor can we guarantee that arbitrary changes in exchange controls in each of the countries where we do business will not take place, which may adversely impact on the ability of investors to recover their investment. All of our assets are outside the United States, with the result that it may be difficult for investors to enforce within the United States any judgments obtained against us or some of our directors or officers. All of our assets are located outside the United States.In addition, some of our directors and/or officers are nationals and/or residents of countries other than the United States, and all or a substantial portion of such persons’ assets are located outside the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against us or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof.Consequently, investors may be effectively prevented from pursuing remedies under United States federal securities laws against them. We may be adversely affected by current global financial conditions. Current global financial conditions have been characterized by increased volatility and several financial institutions have either gone into bankruptcy or have had to be rescued by governmental authorities.Access to public financing and bank credit has been negatively impacted by both the rapid decline in value of sub-prime mortgages and the liquidity crisis affecting the asset-backed commercial paper market.These and other factors may affect our ability to obtain equity or debt financing in the future on favorable terms.Additionally, these factors, as well as other related factors, may cause decreases in our asset values that may be other than temporary, which may result in impairment losses.If such increased levels of volatility and market turmoil continue, or if more extensive disruptions of the global financial markets occur, our operations could be adversely impacted and the market value of our common shares may be adversely affected. Conditions in Israel may affect our operations. Our subsidiaries conduct their principal operations in Israel, and therefore are directly affected by the political, economic, and military conditions affecting Israel and the Middle East. Armed conflicts between Israel and its neighboring countries and territories occur periodically and a protracted state of hostility, varying in degree and intensity over time, has in the past led to security and economic difficulties for Israel. These hostilities, any escalation thereof or any future armed conflict or violence in the region, could adversely affect our subsidiaries’ operations. In addition, we could be adversely affected by other events or factors affecting Israel such as the interruption or curtailment of trade between Israel and its present trading partners, a significant downturn in the economic or financial condition of Israel, a significant downgrading of Israel’s international credit rating, labor disputes and strike actions and political instability. Our financial reporting may be subject to weaknesses in internal controls. Internal controls over financial reporting are procedures designed to provide reasonable assurance that transactions are properly authorized, assets are safeguarded against unauthorized or improper use, and transactions are properly recorded and reported.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance with respect to the reliability of financial reporting and financial statement preparation. 7 We cannot be certain that current expected expenditures and completion/testing programs will be realized. We believe that the costs used to prepare internal budgets are reasonable, however, there are assumptions, uncertainties, and risk that may cause our allocated funds on a per well basis to change as a result of having to alter certain activities from those originally proposed or programmed to reduce and mitigate uncertainties and risks.These assumptions, uncertainties, and risks are inherent in the completion and testing of wells and can include but are not limited to: pipe failure, casing collapse, unusual or unexpected formation pressure, environmental hazards, and other operating or production risk intrinsic in oil and/or gas activities.Any of the above may cause a delay in our completion program and its ability to determine reserve potential. Our lack of diversification increases the risk of an investment, and our financial condition and results of operations may deteriorate if we fail to diversify. Our business focus is on oil and gas exploration on three properties in Israel within close proximity.As a result, we lack diversification, in terms of both the nature and geographic scope of our business.We will likely be impacted more acutely by factors affecting our industry or the regions in which we operate than we would if our business were more diversified.If we cannot diversify our operations, our financial condition and results of operations could deteriorate. We may not effectively manage the growth necessary to execute our business plan. Our business plan anticipates a significant increase in the number of our contractors, strategic partners and equipment suppliers.Such growth, if any, will place significant strain on our current personnel, systems and resources.We expect that we will be required to hire qualified consultants and employees to help manage our growth effectively.We believe that we will also be required to improve our management, technical, information and accounting systems, controls and procedures.We may not be able to maintain the quality of our operations, control our costs, continue complying with all applicable regulations and expand our internal management, technical information and accounting systems to support our desired growth.If we fail to manage our anticipated growth effectively, our business could be adversely affected. We have agreed to indemnify our directors against liabilities incurred by them as directors. We have agreed to indemnify our directors from and against all costs, charges and expenses reasonably incurred by them in respect of any civil, criminal or administrative action or proceeding to which they are made a party or with which they are threatened by reason of being or having been a director of Adira, provided that (a) they have acted honestly and in good faith with a view to the best interests of Adira; and (b) in the case of a criminal or administrative action or proceeding that is enforced by a monetary penalty, they had reasonable grounds for believing that their conduct was lawful.This indemnity may reduce the likelihood of derivative litigation against our directors and may discourage or deter our shareholders from suing the directors. Risks Associated with Our Business We have not discovered any oil and gas reserves, and we cannot assure you that we or our venture ever will. We are in the business of exploring for oil and natural gas, and the development and exploitation of any significant reserves that are found.Oil and gas exploration involves a high degree of risk that the exploration will not yield positive results.These risks are more acute in the early stages of exploration.We have not discovered any reserves, and we cannot guarantee you that we ever will.Even if we succeed in discovering oil or gas reserves, these reserves may not be in commercially viable quantities or locations.Until we discover such reserves, we will not be able to generate any revenues from their exploitation and development.If we are unable to generate revenues from the development and exploitation of oil and gas reserves, we will be forced to change our business or cease operations. 8 Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities.Specifically, the licenses awarded to us by the Government of Israel have terms of three years and must be renewed in order to extend the license beyond this initial term.As noted above, our only material oil and gas related prospect is the Yam Hadera Option which entitles us to acquire a 15% participating interest in the Yam Hadera License, located offshore Israel.However, the Petroleum Commissioner has advised the operator that the Yam Hadera License has expired and will not be renewed.The operator has appealed the Petroleum Commissioner’s decision to the Minister of Energy and Water Resources.Although certain licenses have received extensions, there can be no assurance that the Minister will allow the operator’s appeal.If the Yam Hadera License is renewed, it will require the licensee to meet certain minimum commitments with respect to the operator’s activities on the license. Among other factors, a licensee’s ability to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governments.The inability of the licensee to obtain, maintain or acquire extensions for these licenses or permits could hamper our ability, as the holder of a participating interest in the license, to produce revenues from operations. Other oil and gas companies may seek to acquire property leases and licenses that we will need to operate our business.This competition may prevent us from obtaining licenses we deem necessary for our business, or it may substantially increase the cost of obtaining these licenses. Our assets and operations are subject to government regulation in Israel. Our interests and operations in Israel may be affected in varying degrees by government regulations relating to the oil and gas industry.Any changes in regulations or shifts in political conditions are beyond our control and may adversely affect our business.Our operations may be affected in varying degrees by new government regulations and changes to existing regulations, including those with respect to restrictions on exploration and production, price controls, export controls, income taxes, employment, land use, water use, environmental legislation and safety regulations.On April 10, 2011, the Petroleum Profits Taxation Law, 5771-2011 (the “Petroleum Taxation Law”) was published based largely on the conclusions and recommendations of the Sheshinski Committee, a government appointed committee in Israel which was tasked with examining the fiscal system prevailing in Israel in respect of petroleum and gas resources and proposing an updated fiscal policy. The Petroleum Taxation Law imposes a progressive levy (the “Levy”) on profits derived from petroleum reserve, in addition to the 12.5% royalty payable under the old tax regime which remains unchanged.The Levy is designed to capitalize on the economic benefits from each individual reservoir and is imposed only after the investment in exploration, development and construction are fully returned, plus a yield that reflects, among other things, the developer’s risk and required financial expenses.As a result of the Levy, the aggregate government take from oil and gas revenue is expected to increase from approximately 33% to about 52% to 62%.The implementation of the Petroleum Taxation Law may have an adverse effect on our business, financial conditions and results as our business matures. Our future success depends upon our ability to find, develop and acquire additional oil and natural gas reserves that are economically recoverable. In the event that we are able to find and develop oil and natural gas reserves which are economically recoverable, the rate of production from those reservoirs will decline as reserves are depleted.As a result, we must locate and develop or acquire new oil and natural gas reserves to replace those being depleted by production.We must do this even during periods of low oil and natural gas prices when it is difficult to raise the capital necessary to finance activities.Without successful exploration or acquisition activities, our reserves and revenues will decline.We may not be able to find and develop or acquire additional reserves at an acceptable cost or have necessary financing for these activities. 9 Oil and natural gas drilling is a high-risk activity. Our future success will depend on the success of our exploration and drilling programs.In addition to the numerous operating risks described in more detail below, these activities involve the risk that no commercially productive oil or natural gas reservoirs will be discovered.In addition, we are uncertain as to the future cost or timing of drilling, completing and producing wells.Furthermore, our drilling operations may be curtailed, delayed or cancelled as a result of a variety of factors, including, but not limited to, the following: unexpected drilling conditions; pressure or irregularities in formations; equipment failures or accidents; adverse weather conditions; inability to comply with governmental requirements; and shortages or delays in the availability of drilling rigs and the delivery of equipment. If we experience any of these problems, our ability to conduct operations could be adversely affected. Our success depends on our ability to attract and retain qualified personnel. Recruiting and retaining qualified personnel is critical to our success.The number of persons skilled in the acquisition, exploration and development of oil and gas properties is limited and competition for such persons is intense.As our business activity grows, it will require additional key financial, administrative and qualified technical personnel as well as additional operations staff.Although we believe that we will be successful in attracting, training and retaining qualified personnel, there can be no assurance of such success.If we are not successful in attracting and training qualified personnel, the efficiency of our operations could be affected, which could have an adverse impact on our future cash flows, earnings, results of operations and financial condition. Our development now and in the future will also depend on the efforts of key management figures.The loss of any of these key people could have a material adverse effect on our business.We do not currently maintain key-man life insurance on any of our key employees. We face strong competition from other energy companies that may negatively affect our ability to carry on operations. We operate in the highly competitive area of oil and natural gas exploration, development and production. Factors which affect our ability to successfully compete in the marketplace include, but are not limited to, the following: the availability of funds and information relating to a property; the standards established by us for the minimum projected return on investment; the availability of alternate fuel sources; and the transportation of gas. Our competitors include major integrated oil companies, substantial independent energy companies, affiliates of major pipeline companies, and national and local natural gas gatherers.Many of these competitors possess greater financial and other resources than we do. We might not be able to determine reserve potential, identify liabilities associated with the properties or obtain protection from sellers against them, which could cause us to incur losses. Although we strive to review and evaluate our oil and gas prospects in Israel in a manner consistent with industry practices, such review and evaluation might not necessarily reveal all existing or potential problems.This is also true for any future acquisitions made by us. Inspections may not always be performed on every well, and environmental problems, such as groundwater contamination, are not necessarily observable even when an inspection is undertaken.Even when problems are identified, a seller may be unwilling or unable to provide effective contractual protection against all or part of those problems, and we often assume environmental and other risks and liabilities in connection with the acquired properties. Penalties we may incur could impair our business. Failure to comply with government regulations could subject us to civil and criminal penalties, could require us or our venture to forfeit property rights or licenses, and may affect the value of our assets.We may also be required to take corrective actions, such as installing additional equipment, which could require substantial capital expenditures.We could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them.As a result, our future business prospects could deteriorate due to regulatory constraints, and our profitability could be impaired by our obligation to provide such indemnification to our employees. 10 Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional licenses, to discover reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements depends on developing and maintaining close working relationships with industry participants and government officials and on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment.We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them.In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities we would not otherwise be inclined to undertake in order to fulfill our obligations to these partners or maintain our relationships.If our strategic relationships are not established or maintained, our business prospects may be limited, which could diminish our ability to conduct our operations. Political instability or fundamental changes in the leadership or in the structure of the governments in the jurisdictions in which we operate could have a material negative impact on us. Our interests may be affected by political and economic upheavals.Although we currently operate in jurisdictions that welcome foreign investment and are generally stable, there is no assurance that the current economic and political situation in these jurisdictions will not change drastically in coming years. Local, regional and world events could cause the jurisdictions in which we operate to change the applicable resource laws, tax laws, foreign investment laws, or to revise their policies in a manner that renders our current and future projects non-economic. Even if we discover and then develop oil and gas reserves, we may have difficulty distributing our production. If our exploration activities result in the discovery of oil and gas reserves, and if we are able to successfully develop and exploit such reserves, we will have to make arrangements for storage and distribution of oil and gas.We would have to rely on local infrastructure and the availability of transportation for storage and shipment of oil and gas products, but any readily available infrastructure and storage and transportation facilities may be insufficient or not available at commercially acceptable terms.The marketability of our production, if any, will depend in part upon the availability, proximity, and capacity of oil and natural gas pipelines, crude oil trucking, natural gas gathering systems and processing facilities.This could be particularly problematic to the extent that operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping or pipeline facilities.Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we or our venture will operate, or labor disputes may impair the distribution of oil and gas. In addition, Israel has little or no storage capacity and the currently available distribution infrastructure is limited. These factors may affect the ability to explore and develop properties and to store and transport oil and gas and may increase our expenses to a degree that has a material adverse effect on operations. Our inability to obtain necessary facilities could hamper our operations. Oil and gas exploration activities depend on the availability of equipment, transportation, power and technical support in the particular areas where these activities will be conducted, and our access to these facilities may be limited.Demand for such limited equipment and other facilities or access restrictions may affect the availability of such equipment to us and may delay exploration and development activities.The quality and reliability of necessary facilities may also be unpredictable and we may be required to make efforts to standardize our facilities, which may entail unanticipated costs and delays.Shortages or the unavailability of necessary equipment or other facilities will impair our activities, either by delaying our activities, increasing our costs or otherwise. Factors beyond our control affect our ability to market oil and gas. Our ability to market oil and natural gas from any wells that we may develop or otherwise acquire in the future, in the event we discover and exploit oil and natural gas, depends upon numerous factors beyond our control. These factors include, but are not limited to, the following: the level of domestic production and imports of oil and gas; the volatility of both oil and natural gas pricing; the proximity of natural gas production to natural gas facilities, pipelines and other means of transportation; the availability of pipeline capacity or other means of transportation; the demand for oil and natural gas by utilities and other end users; the availability of alternate fuel sources; the effect of inclement weather; and government regulation of oil and natural gas marketing. 11 If these factors were to change dramatically, our ability to market oil and natural gas or obtain favourable prices for our oil and natural gas could be adversely affected. Prices and markets for oil are unpredictable and tend to fluctuate significantly, which could reduce profitability, growth and the value of our business if we or our ventures ever begin exploitation of reserves. Our future financial condition, results of operations and the carrying value of our oil and natural gas properties depend primarily upon the prices we receive for our oil and natural gas production, if any.Oil and natural gas prices historically have been volatile and likely will continue to be volatile in the future, especially given current world economic conditions.Significant changes in long-term price outlooks for crude oil could by the time that we start exploiting oil and gas reserves, if we ever discover and exploit such reserves, have a material adverse effect on revenues as well as the value of licenses or other assets. Future cash flow from operations, if any, will be highly dependent on the prices that we receive for oil and natural gas.This price volatility also affects the amount of our cash flow available for capital expenditures and our ability to borrow money or raise additional capital.The prices for oil and natural gas are subject to a variety of additional factors that are beyond our control.These factors include: the level of consumer demand for oil and natural gas; the domestic and foreign supply of oil and natural gas; the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; the price of foreign oil and natural gas; the price and availability of alternative fuel sources; governmental regulations; weather conditions; market uncertainty; political conditions in oil and natural gas producing regions, including Israel and the Middle East; war, or the threat of war, in oil producing regions; and worldwide economic conditions. These factors and the volatility of the energy markets generally make it extremely difficult to predict future oil and natural gas price movements with any certainty.Also, oil and natural gas prices do not necessarily move in tandem.Declines in oil and natural gas prices would not only reduce revenue, but could reduce the amount of oil and natural gas that we can produce economically and, as a result, could have a material adverse effect upon our financial condition, cash flows, results of operations, oil and natural gas reserves, the carrying values of our oil and natural gas properties and the amounts we can borrow under any bank credit facilities we may obtain in the future. Operating hazards may adversely affect our ability to conduct business. Our future operations, if any, will be subject to risks inherent in the oil and natural gas industry, including, but not limited to, the following: blowouts; cratering; explosions; uncontrollable flows of oil, natural gas or well fluids; fires; pollution; and other environmental risks. These risks could result in substantial losses to us from injury and loss of life, damage to and destruction of property and equipment, pollution and other environmental damage and suspension of operations.Governmental regulations may impose liability for pollution damage or result in the interruption or termination of operations. We may enter into hedging agreements but may not be able to hedge against all such risks. If we are able to discover commercially exploitable quantities of oil or gas and is able to enter into commercial production, from time to time we may enter into agreements to receive fixed or a range of prices on its oil and natural gas production to offset the risk of revenue losses if commodity prices decline; however, if commodity prices increase beyond the levels set in such agreements, we will not benefit from such increases.Similarly, from time to time we may enter into agreements to fix the exchange rate of certain currencies to US dollars in order to offset the risk of revenue losses if the other currencies increase in value compared to the US dollar; however, if other currencies decline in value compared to the US dollar, we will not benefit from the fluctuating exchange rate.In addition to the potential of experiencing an opportunity cost, other potential costs or losses associated with hedging include the risk that the other party to a hedge transaction does not perform its obligations under a hedge agreement, the hedge is imperfect or our hedging policies and procedures are not followed. 12 Our Company is organized under the laws of Canada. Our Company is a Canadian corporation governed by the Canada Business Corporations Act and as such, its corporate structure, the rights and obligations of shareholders and its corporate bodies may be different from those of the home countries of international investors.Furthermore, non-Canadian residents may find it more difficult and costly to exercise shareholder rights.International investors may also find it costly and difficult to effect service of process and enforce their civil liabilities against us or some of our directors, controlling persons and officers. To the extent that we establish natural gas and oil reserves, we will be required to replace, maintain or expand these natural gas and oil reserves in order to prevent reserves and production from declining, which could adversely affect cash flows and income. In general, production from natural gas and oil properties declines over time as reserves are depleted, with the rate of decline depending on reservoir characteristics.If we establish reserves, of which there is no assurance, and are not successful in its subsequent exploration and development activities or in subsequently acquiring properties containing proved reserves, our proved reserves will decline as reserves are produced. Our future natural gas and oil production is highly dependent upon its ability to economically find, develop or acquire reserves in commercial quantities. To the extent cash flow from operations, if any, is reduced, either by a decrease in prevailing production volume prices for natural gas and oil or an increase in finding and development costs, and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand its asset base of natural gas and oil reserves would be impaired.Even with sufficient available capital, our future exploration and development activities may not result in additional proved reserves, and we might not be able to drill productive wells at acceptable costs. We may be treated as a U.S. corporation and taxed by the U.S. on our worldwide income. We continued from Nevada to Canada in 2008.Such continuance is for corporate purposes a migration of us from Nevada to Canada.Transactions whereby a U.S. corporation migrates to a foreign jurisdiction are considered by the U.S. Congress to be a potential abuse of the U.S. tax rules because thereafter the foreign entity is not subject to U.S. tax on its worldwide income.As a result, Section 7874(b) of the Internal Revenue Code of 1986, as amended, was enacted to address this potential abuse.Section 7874(b) provides generally that a corporation that migrates from the U.S. will nonetheless remain subject to U.S. tax on its worldwide income unless the migrating entity has substantial business activities in the foreign country in which it is migrating when compared to its total business activities. If Section 7874(b) were to apply to our migration from Nevada to Canada, it would cause us to be subject to U.S. federal income taxation on our worldwide income.Section 7874(b) of the Code will apply to our migration unless we had substantial business activities in Canada when compared to our total business activities at the time of our migration. Based on the fact that substantially all of our activities were taking place in Canada and all of our assets were located in Canada at the time of our migration, we have taken the position that we had substantial business activity in Canada in relation to our worldwide activities at the time of the migration and that Section 7874(b) did not apply to cause us, after the migration, to be subject to U.S. federal income tax on our worldwide income.There is limited guidance as to what “substantial business activity” is “when compared to our worldwide activities.”Accordingly, the position adopted by us may be challenged by the U.S. tax authorities with the result that we may be subject to U.S. federal income taxes on our worldwide activities.In addition to U.S. federal income taxes, were Section 7874(b) to apply to us, we could be subject to penalties for failure to file U.S. federal income tax returns, late fees and interest on past due taxes.Furthermore, if Section 7874(b) were to apply to us, our non-U.S. shareholders may be subject to adverse U.S. federal income tax consequences such as the assessment of U.S. federal income withholding taxes on dividends paid by us.Each shareholder should consult its own tax advisor regarding the foregoing rules. 13 Risks Associated with our Common Shares The market price of the common shares of our corporation may be volatile The market price of our common shares may experience significant volatility. Numerous factors, including many over which we have no control, may have a significant impact on the market price of our common shares including, among other things: regulatory developments in target markets affecting us, our customers or our competitors; actual or anticipated fluctuations in our quarterly operating results; changes in financial estimates or other material comments by securities analysts relating to us, our competitors or the industry in general; announcements by other companies in the industry relating to their operations, strategic initiatives, financial condition or financial performance or to the industry in general; announcements of acquisitions or consolidations involving industry competitors or industry suppliers; addition or departure of our executive officers; and sales or perceived sales of additional common shares of Adira. In addition, the stock market in recent years has experienced extreme price and trading volume fluctuations that often have been unrelated or disproportionate to the operating performance of individual companies. These broad market fluctuations may adversely affect the price of the common shares of Adira regardless of our operating performance.There can be no assurance that an active market for the Common Shares will be established or persist and the share price may decline. The value of securities issued by us might be affected by matters not related to our operating performance. The value of securities issued by us may be affected by matters not related to our operating performance or underlying value for reasons that include the following: general economic conditions in Canada, the US, Israel and globally; industry conditions, including fluctuations in the price of oil and natural gas; governmental regulation of the oil and gas industry, including environmental regulation; fluctuation in foreign exchange or interest rates; liabilities inherent in oil and natural gas operations; geological, technical, drilling and processing problems; assuming we achieve production, unanticipated operating events which can reduce production or cause production to be shut-in or delayed; failure to obtain industry partner and other third party consents and approvals, when required; stock market volatility and market valuations; competition for, among other things, capital, acquisition of reserves, undeveloped land and skilled personnel; the need to obtain required approvals from regulatory authorities; worldwide supplies and prices of and demand for natural gas and oil; political conditions and developments in Israel, Canada, the US, and globally; political conditions in natural gas and oil producing regions; revenue and operating results failing to meet expectations in any particular period; investor perception of the oil and gas industry; limited trading volume of our common shares; change in environmental and other governmental regulations; announcements relating to our business or the business of our competitors; our liquidity; and our ability to raise additional funds. In the past, companies that have experienced volatility in their value have been the subject of securities class action litigation.We might become involved in securities class action litigation in the future.Such litigation often results in substantial costs and diversion of management’s attention and resources and could have a material adverse effect on our business, financial condition and results of operation. An investment in our Company will likely be diluted. We may issue a substantial number of our common shares without investor approval to raise additional financing and we may consolidate the current outstanding common shares.Any such issuance or consolidation of our securities in the future could reduce an investor’s ownership percentage and voting rights in us and further dilute the value of your investment. If we are a “passive foreign investment company” at any time that a U.S. shareholder holds our common shares, such U.S. shareholder may be subject to adverse U.S. federal income tax consequences 14 Acquiring, holding or disposing of our common shares may have tax consequences under the laws of Canada and the United States that are not disclosed in this Form 20-F.In particular, potential investors that are U.S. taxpayers should be aware that we may be considered a “passive foreign investment company” (a “PFIC”) under Section1297(a) of the U.S. Internal Revenue Code (the “Code”) with respect to U.S. shareholders. A non-U.S. corporation is classified as a PFIC under the Code for each tax year in which (i) 75% or more of its gross income is passive income (as defined for U.S. federal income tax purposes) or (ii) on average for such tax year, 50% or more (by value) of its assets either produces or is held for the production of passive income. The tax rules applicable to PFICs are very complex and, in some cases, uncertain. Each U.S. investor should consult its own tax advisor with respect to such rules. If our Company is a PFIC for any year during a U.S. taxpayer’s holding period, then such taxpayer may be required to treat any gain recognized by such person upon a sale or disposition of our common shares as ordinary (rather than capital) income, and any resulting U.S. federal income tax may be increased by an interest charge. Rules similar to those applicable to dispositions will generally apply to certain amounts treated as “excess distributions” in respect of the common shares. We do not expect to pay dividends for the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.Therefore, investors will not receive any funds unless they sell their Common Shares, and shareholders may be unable to sell their shares on favorable terms or at all.We cannot assure you of a positive return on investment or that you will not lose the entire amount of your investment in our Common Shares.Prospective investors seeking or needing dividend income or liquidity should not purchase our ITEM 4INFORMATION ON THE COMPANY We are a Canadian corporation existing under the Canada Business Corporations Act (the “CBCA”) which conducts business as an oil and gas exploration company with operations in the State of Israel.We have been granted certain petroleum licenses from the State of Israel, as more particularly described below in Item 4B – “Business Overview”. We presently do not have any oil and gas reserves, do not produce any oil or gas and do not earn any significant revenues. A.History and Development of the Company Name Our legal and commercial name is Adira Energy Ltd. Principal Office Our principal office is located at 120 Adelaide Street West, Suite 800, Toronto, Ontario, Canada, M5H 1T1.Our telephone number is (416) 250-6500. Incorporation and Continuation We are a Canadian corporation existing under the CBCA. We were incorporated on February 20, 1997 under the name “Trans New Zealand Oil Company” by filing our Articles of Incorporation with the Secretary of State of Nevada.We changed our name to “AMG Oil Ltd.” on July 27, 1998.On December 17, 2009, we changed our name to “Adira Energy Ltd.”Our fiscal year end is December 31. On November 25, 2008, our shareholders approved the change of our jurisdiction of incorporation from the State of Nevada to the Canadian federal jurisdiction under the CBCA by way of continuation.We completed the filing of our Articles of Conversion with the Nevada Secretary of State on November 25, 2008, and our Articles of Continuance were accepted for filing by Industry Canada effective November 27, 2008. The effect of these filings was to transfer our jurisdiction of incorporation from the State of Nevada to the Canadian federal jurisdiction under the CBCA.Copies of the Articles of Conversion, Articles of Continuance, Certificate of Continuance and By-Laws, are incorporated by reference into this Form 20-F as exhibits. 15 Our common shares are registered under Section 12(g) of the Exchange Act.Our current trading symbol on the OTC Bulletin Board (the “OTCBB”) is “ADENF” and our current trading symbol on the TSX Venture Exchange (the “TSXV”) is “ADL”. Acquisition of Adira Energy We completed the acquisition of Adira Energy, a company incorporated in the Province of Ontario, on August 31, 2009.As a result, we are now the owner of all the issued and outstanding shares of Adira Energy and we ceased to be a “shell company”, as defined in Rule 12b-2 of the Exchange Act.The acquisition was completed pursuant to a securities exchange agreement dated August 4, 2009 among Adira, Adira Energy and Dennis Bennie, Ilan Diamond and Alan Friedman, as principal shareholders, and concurrent securities exchange agreements among Adira and each of the minority shareholders of Adira Energy.We issued an aggregate of 39,040,001 pre-Consolidation common shares to the shareholders of Adira Energy as consideration for the acquisition of Adira Energy. On December 2, 2010, our common shares commenced trading on the TSXV following approval of its listing in November 2010. Reporting Issuer Status under Canadian Securities Laws On February 1, 2006, the British Columbia Securities Commission granted our application to be designated as a reporting issuer under the Securities Act (British Columbia).Accordingly, we and our insiders became subject to the continuous disclosure requirements under the securities laws of the Province of British Columbia, Canada.We received final approval for listing on the TSXV on December 1, 2010, and on December 2, 2010, our common shares commenced trading on the TSXV.We are also a reporting issuer under the securities legislation of the provinces of Alberta and Ontario. Capital Expenditures and Divestitures During the year ended December 31, 2014, we did not incurred any capital expenditures and we disposed of property and equipment in the net amount of approximately $14,000 which relates primarily to office furniture and computer equipment. Takeover Offers We are not aware of any indication of any public takeover offers by third parties in respect of our common shares during our last and current financial years. B.Business Overview We are an oil and gas exploration company focused on early-stage exploration in the State of Israel.As disclosed above, we, through our subsidiary, Adira Israel, hold the Yam Hadera Option which entitles us to acquire up to a 15% participating interest in the Yam Hadera License, located 30 kilometers offshore Israel, between Hadera and Haifa and North West of Adira’s former Yitzhak license.The Yam Hadera Option is exercisable until 14 days prior to the signing of a rig contract for the Yam Hadera License. On September 22, 2014, the Petroleum Commissioner advised the operator that the Yam Hadera License had expired and would not be renewed, due to the milestones in their work program not being achieved.On October 22, 2014, the operator sent a letter of appeal to the decision with the Minister of Energy and Water Resources of the State of Israel; however, as of this date, no reply has been received. 16 We also hold an option (the “Myra and Sara Option”) to acquire up to a 5% participating interest in two licenses called the Myra License and Sara License.We obtained the Myra and Sara Option from our wholly-owned indirect subsidiary Adira Barbados prior to its dissolution on December 31, 2013. We currently ascribe no value to the Myra and Sara Licenses and as such we do not consider our options to be material to our operations. We formerly held working interests in two Israeli offshore petroleum licenses: the Gabriella License No. 378, and the Yitzhak License No. 380 (sometimes collectively referred to in this annual report as the “Offshore Licenses”).We were the operator of the Gabriella License and the co-operator of the Yitzhak License.The Gabriella License expired on September 1, 2014, and the Yitzhak License expired on October 14, 2014. Drilling Activity As of the date of this Form 20-F, no drilling activity is being carried out. During the past three fiscal years, we have had no productive wells. Effects of Government Regulations See Item 3D - “Risk Factors”. C.Organizational Structure The following sets out the current organizational structure of Adira and its significant subsidiaries: Notes: (1)Adira Energy Ltd. is a holding corporation and is the registered and beneficial owner of 100% of Adira Energy Holding Corp. Adira Energy Ltd. currently holds the Myra and Sara Option. (2)Adira Energy Holding Corp. is a holding corporation and is the registered and beneficial owner of Adira’s foreign subsidiaries, including its only significant subsidiary, Adira Energy Israel Ltd. (3)Adira Energy Israel Ltd. is a holding corporation created to hold oil and gas licenses. It currently holds the Yam Hadera Option. 17 D. Property, Plant and Equipment (a) Corporate Office Our executive offices are comprised of approximately540 square feet at 120 Adelaide Street West, Suite 800, Toronto, Ontario, Canada, M4V 3A1 for which the lease cost is CDN$ 2,313.90 per month. (b)Special Skill and Knowledge Alan Friedman, our Executive Vice President – Corporate Development, and Moshe Politi, Chief Geologist of Adira Israel, have significant experience evaluating oil and gas exploration properties.Our ability to complete exploration and drilling work, as and when required, will be dependent on our ability to contract well-trained, experienced crews to undertake such work. (c)Foreign Operations During the fiscal years ended December 31, 2014, 2013 and 2012, all of our oil and gas exploration activities were in the State of Israel. (d)Competitive Conditions The oil and gas industry in the State of Israel is, and will continue to be, competitive.Most contracts are awarded on the basis of competitive bids.We believe that our early entry into oil and gas exploration in Israel will provide us with a competitive advantage in the exploration and evaluation of our licenses. (e)Dependence on Customers and Suppliers We are not dependent upon a concentration of customers or suppliers for revenues, or our operations. (f)Environmental Protection and Policies We are subject to various state and district environmental laws and regulations enacted in Israel, which primarily govern the manufacture, processing, importation, transportation, handlings and disposal of certain materials used in operations, as well as limits on emissions into the air and discharges into surface and sub-surface waters.We adhere to all such laws and regulations. We may be required to increase operating expenses or capital expenditures in order to comply with any new restrictions or regulations. We do not expect that environmental protection requirements will have a significant financial or operational effect on our capital expenditures, earnings or competitive position.Environmental requirements have not had a significant effect on such matters in the fiscal year ended 2014 nor are they currently anticipated in the future. To date, all of our operations have been in compliance in all material respects with applicable corporate standards and environmental regulations and there were no material notices of violations, fines or convictions relating to environmental matters at any of our operations. We believe that we are in substantial compliance with all material current government controls and regulations for each of our licenses. See also Item 3D - “Risk Factors”. ITEM 5OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following is a discussion and analysis of our activities, consolidated results of operations and financial condition as of and for the year ended December 31, 2014It should be read in conjunction with our audited consolidated financial statements and related notes for the year ended December 31, 2014.Our financial statements have been prepared in accordance with IFRS as issued by the IASB. 18 A.Operating Results Results of Operations Consolidated results of operations for the year ended December 31, 2014 compared to the year ended December 31, 2013. Revenues and Other Income Year ended December 31, Consulting $
